El Juez Asociado Sk. Hutchison,
emitió la opinión del tribunal.
La Corte de Distrito de Humacao, después de una vista a virtud de auto de certiorari librado para, aprobar la vali-dez de una ordenanza municipal, anuló el auto así expedido y declaró sin lugar la solicitud de certiorari presentada, en-tre otros motivos, por los siguientes:
“1. El artículo 45 de la Ley Municipal, según fué enmendado por Ley No. 9 de 12 de mayo de 1920, establece que el concejo de administración formará el presupuesto y lo publicará en la parte exterior de la casa municipal, en la colecturía de rentas internas, en el cuartel de la policía y, en la corte municipal o de paz, por el término de diez días consecutivos, haciéndose constar al final del mismo que cualquier vecino de la municipalidad que desee oponerse o hacer objeciones con respecto a cualquiera de sus partidas deberá hacerlo por escrito al presidente de la asamblea municipal con ante-rioridad al día en que ésta deba reunirse, el cual día deberá indicarse claramente.
“El peticionario no parece haber usado de ese derecho que le concede la ley para solicitar de la asamblea la corrección o eliminación de las partidas relativas a sueldos y tributos que estima perjudiciales a sus intereses como contribuyente cuando dicho presupuesto se presume fué publicado, dando así a la asamblea una oportunidad para actuar en el asunto, y en estas condiciones nos parece improcedente el auto de certiorari para anular el presupuesto. Y llegamos a esta conclusión por la lógica que nos dice que el presupuesto de un mu-nicipio no puede quedar siempre abierto a impugnación u objeciones en sus partidas cuando ellas tienen una fecha fija para empezar a usarse, y la Ley Municipal determina tiempo y forma dentro del cual dichas objeciones pueden hacerse.
# i# # «
“Este recurso de certiorari no fué establecido hasta el 20 de sep-tiembre de 1921, esto es, seis meses después de haber sido aprobado y de haber comenzado a regir el presupuesto y de haber, por tanto, el municipio contraído obligaciones con cargo al mismo y no alegán-dose por el peticionario una razón especial que justifique la tardanza ■en su actuación, nos parece que en esta condiciones él no ha sido *416diligente en la defensa de sns derechos, siendo por otra parte más grande a considerar los perjuicios que pudieran irrogarse al muni-cipio con la anulación del presupuesto.
“ ‘Para que una parte que vea sus derechos lesionados por virtud de un procedimiento ilegal o defectuoso, pueda acogerse a los bene-ficios del auto de certiorari, es necesario que demuestre que ha ejer-citado debida diligencia en la defensa de sus derechos. Delgado v, Corte de Distrito de Mayagüez, 8 D. P. R. 509; Jiménez v. Corte Distrito San Juan, 9 D. P. R. 334. Véase además Hernández v. Hutchison, Juez de Distrito, 20 D. P. R. 517.”
Los siguientes errores lian sido alegados:
“Io. La corte cometió error aplicando indebidamente a este caso el artículo 45 de la Ley Municipal vigente.
“2o. La corte cometió error al denegar la petición de certiorari por el fundamento de que ésta se presentó después de estar en vigor el presupuesto.”
El razonamiento bajo el primer señalamiento es que el peticionario funda su derecho en el apartado (a) del artículo 65 de la Ley Municipal, y que el artículo 45 de dicha ley no tiene nada que ver con el caso.
Se afirma, además, que la ordenanza es absolutamente nula toda vez que fue aprobada después de vencido el tér-mino fijado por la ley para la duración de las sesiones del concejo municipal y por tanto que puede ser atacada donde quiera y en cualquier momento. Pero no se cita ninguna autoridad, ya para sostener la interpretación que el apelante trata de dar al estatuto, en oposición a la interpretación dada por el concejo municipal, o para sostener la proposición de que una ordenanza aprobada después de vencido el término prescrito es absolutamente nula, o en apoyo de la conclusión de que en tales circunstancias no es de aplicación la regla invocada por la corte de distrito.
Respecto a la cuestión promovida en el segundo señala-miento de error dice el apelante lo siguiente:
*417“Las razones alegadas al tratar el error anterior son aplicables a este segundo error y no puede la corte, para sostener su doctrina, fundarse en las decisiones que cita de la Corte Suprema de Puerto Rico, porque estas decisiones se refieren única y exclusivamente a recursos de certiorari establecidos para anular decisiones judiciales y ninguna de ellas ba sido promulgada interpretando el artículo 65 de la Ley Municipal, que por primera vez, dió el recurso de certiorari para anular ordenanzas de los municipios cuando estas ordenanzas eran contrarias a las leyes de Puerto Rico.
“Las citas que bace el juez inferior de preceptos de jurispruden-cia americana no tienen tampoco aplicación alguna porque ya la misma Ley Municipal determina que no sólo procede el recurso de certiorari cuando se lesionan derechos constitucionales, sino también cuando los actos realizados son contrarios a las leyes de Puerto Rico y bemos probado que el presupuesto aprobado lo fué en violación de los artículos 17 y 46 de la Ley Municipal, y aún suponiendo que el señor Berrios no fuera contribuyente, dicba ley concede a cualquier ciudadano el derecho a establecer el recurso objeto de este litigio.
“No es necesario que sufra perjuicio personal, pues basta sólo que el acto sea contrario a la ley como en el presente caso.”
El artículo 65 de la Ley Municipal prescribe lo siguiente (bastardilla nuestra):
“Artículo 65. — Las cortes de distrito tendrán jurisdicción a ins-tancia de parte perjudicada—
“(a) Para anular o revisar cualquier acto legislativo o adminis-trativo de la asamblea municipal o concejo de administración o de los comisionados, que lesione derechos constitucionales de los que-rellantes o sea contrario a la Ley Orgánica o a las Leyes de Puerto Rico, mediante certiorari; * *
Leyes de 1919, pág. 721.
Claramente que la intención de la Legislatura fué confe-rir jurisdicción a las cortes para revisar la actuación admi-nistrativa y legislativa que con anterioridad a la aproba-ción de esta ley no podía considerarse mediante certiorari. No se prescriben nuevas reglas para el ejercicio de esta ju-risdicción adicional, una vez que se invoque debidamente. Ni *418puede la corte actuar a instancia de cualquier, o todo liti-gante importuno, quien por razones que él mejor que nadie conoce prefiere probar la validez de una ordenanza municipal, sino solamente a instancia de “parte perjudicada.” La ley no invalida aquellas reglas y principios generales que sirven de norma a las cortes aquí, como en otras partes, en el ejercicio de una sana discreción sobre si debe o no expe-dirse el auto.
Para los fines de esta opinión, sin embargo, puede admi-tirse que es bastante amplio el texto del estatuto para com-prender en un caso adecuado, si no en la mayoría de los mis-mos, a cualquier contribuyente que no fia renunciado o per-dido de otro modo el derecho inherente a tal condición legal {status). Podría también admitirse, según el criterio que ■tenemos de este caso, que porque no se comparezca ante el 'concejo municipal, o acuda prontamente a las cortes, sin otra cosa, la negativa del auto no estaría justificada. Pero la corte inferior tenía derecho a considerar estas cuestiones en relación con la de interés y conveniencia pública. Y en tanto la decisión de la corte inferior puede basarse, o estar sos-tenida, por el fundamento a que acabamos de referirnos, no vemos error alguno que pueda ser materia de revocación.
“Se deniega propiamente el certiorari * * "* cuando, si se concediera el auto y anularan o revocaran los procedimientos, sobre-vendrían consecuencias perniciosas y las partes o terceras personas no podrían ser restablecidas en su status quo. El auto nunca se concede cuando ha de producir un efecto contrario a la equidad y sería injusto.
“Cuando resultara o pudiera resultar un gran detrimento o in-conveniencia para el público por la intervención con los procedimien-tos de organismos públicos que ejercitan derechos en los cuales el pueblo en general está interesado, y de su negativa no resultaría ningún perjuicio sustancial, el auto ha sido negado y su concesión en tales casos es discrecional * * 1#
“Generalmente no se concederá el certiorari cuando el peticionario *419ha sido culpable de abandono (laches), o no lo ha solicitado opor-tunamente, pero estas objeciones se dirigen a la sana discreción de la corte y el auto será concedido o denegado, según que con él se promuevan o no los fines de la justicia.” 11 C. J., p. 130, 131, sees. 82, 83 y 86.
“ Cuando la cuestión no está regulada por el estatuto o el pro-cedimiento fijado, puede decirse como regla general que deberá soli-citarse el auto dentro de un tiempo razonable, o será denegado o desestimado si ha sido espedido por descuido * * * .
“Cuando la revocación de los procedimientos que tratan de revi-sarse resultaría en detrimento o inconveniente para el público, o puede perjudicar los intereses de la sociedad, se exige a la parte que actúe rápidamente al hacer su solicitud, y toda demora injus-tificada en proceder así justificará la negativa o la desestimación del auto. Por ejemplo, en el caso de mejoras públicas la demora injus-tificada es fatal.
“De modo que cuando el peticionario ha confiado en sus dere-chos y pospuesto su solicitud hasta que los procedimientos que pre-tendan revisarse han sido confirmados o cumplimentados y el dinero del público se ha gastado por tal motivo, el auto deberá ser dene-gado.” Id. págs. 146, 147, sees. 133, 134 y 135.
“Aunque las autoridades públicas de una ciudad, pueblo, con-dado u otro organismo municipal puedan estar procediendo en una cuestión que afecte a los contribuyentes sin justificación legal, de modo que esté justificada la intervención de la corte a solicitud de un contribuyente, el remedio de los contribuyentes puede perderse por su abandono (laches) en solicitar el remedio.” Ann. Gases 1913 C., p. 898.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.